Citation Nr: 0932099	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
dysentery.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for residuals of an ear 
rupture to include hearing loss.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the Philippine Commonwealth Army from 
December 15, 1941 to June 26, 1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the Veteran's claims for 
service connection for PTSD, residuals of dysentery, malaria, 
residuals of an ear rupture and arthritis.  The Veteran 
disagreed and perfected an appeal.

During the pendency of the claims the Veteran changed his 
residence to Illinois.  The RO in Chicago, Illinois, has 
jurisdiction over the claims.

In July 2005, the Veteran, his spouse and his representative 
presented evidence and testimony in support of the Veteran's 
claims at a hearing at the RO in Los Angeles, California, 
before a local hearing officer.  In May 2009, the Veteran, 
his spouse and his representative presented evidence and 
testimony in support of the Veteran's claims at a hearing at 
the RO in Chicago, Illinois, before the undersigned Veterans 
Law Judge (VLJ).  Transcripts of those hearings have been 
associated with the Veteran's VA claims folder.

In a June 2007 decision, the Board remanded the claim for 
scheduling of a hearing before a VLJ.


FINDINGS OF FACT

1.  Service department records do not support a finding that 
the Veteran is a former prisoner of war for VA purposes and 
there is no reasonable and credible evidence to question the 
service department records.

2.  Service department records certify that the Veteran 
served in the Philippine Commonwealth Army from December 15, 
1941 to June 26, 1946, in service of the Armed Forces of the 
United States.

3.  A preponderance of the evidence establishes that the 
Veteran's residuals of dysentery, malaria, residuals of ear 
rupture, and arthritis are not related to his active duty 
service.

4.  The Veteran is not a Veteran of combat and there are no 
confirmed in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304(f) (2008).

2.  Entitlement to service connection for residuals of 
dysentery is not warranted.  38 U.S.C.A. §§ 101 (32), 1110 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.309(c) (2008). 


3.  Entitlement to service connection for malaria is not 
warranted.  38 U.S.C.A. §§ 101 (32), 1110 (West 2002); 
38 C.F.R. §§ 3.1(y), 3.303 (2008). 

4.  Entitlement to service connection for an ear rupture to 
include loss of hearing is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008). 

5.  Entitlement to service connection for arthritis is not 
warranted.  38 U.S.C.A. §§ 101 (32), 1110 (West 2002); 
38 C.F.R. §§ 3.1(y), 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he served in the Philippine 
Commonwealth Army during World War II in service of the Armed 
Forces of the United States.  He contends that he was 
captured by Japanese forces and escaped on two occasions, and 
that as a result of his detention he suffered from dysentery 
and malaria, and that he later developed arthritis as a 
result of the treatment he received.  He further contends 
that after escaping from Japanese detention, he suffered an 
ear rupture when a weapon exploded nearby.  Finally, he 
contends that he suffers from nightmares and other symptoms 
of PTSD because of traumatic events he endured at the hands 
of the Japanese during his service.

The Board will first address preliminary matters and then 
render an opinion on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated September 2001 and November 2003 which informed the 
Veteran of what was required to substantiate a claim for 
service connection.  Specifically, the Veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  Moreover, the Veteran 
was informed in an October 2002 notice that he was not 
considered a prisoner of war (POW) for VA purposes because of 
findings made in official service department records, and was 
further informed of the kinds of evidence that would refute 
or challenge those records.

All notices were prior to the date of the last adjudication 
of the Veteran's claims, December 2008.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his service connection claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the Board notes that the Veteran was not informed of 
how VA determines a disability rating and an effective date 
in accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, neither an 
issue of a disability rating or an effective date arose 
during the Veteran's claims because the RO denied the 
Veteran's claims for service connection.  Hence, the lack of 
notice did not prejudice the Veteran.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records to the extent that they exist, and 
has obtained all pertinent VA medical records and all private 
medical records identified by the Veteran.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In this case, because there is 
no evidence of any medical condition during service relating 
to any of the Veteran's claims, and because there is no 
confirmed stressor relating to the Veteran's military 
service, a medical examination is not warranted.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
presented testimony at a hearing at the RO before the 
undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

Preliminary matters

Preliminarily, the Board observes that the term "veteran" 
means a person who served in the active military, naval or 
air service and who was discharged or released under 
conditions other than dishonorable.  See 38 C.F.R. § 3.1(d) 
(2008). The term "veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war. 38 C.F.R. § 3.1(e).  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer 
(only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included. See 38 
C.F.R. § 3.40(d) (2008).

The record in this case includes a February 1989 letter from 
the United States Army Reserve Personnel Center states that 
the Veteran "served as a member of the Philippine 
Commonwealth Army, in the service of the Armed Forces of the 
United States from December 15, 1941 to June 26, 1946, the 
date honorably discharged."  That information was 
reconfirmed in a letter dated June 2002 from the National 
Personnel Records Center (NPRC).  The Board notes that VA is 
bound by that certification of active service by the service 
department.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), 
reconsideration of 21 Vet. App. 202 (2007) (citing Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

For those reasons, the Board finds that the Veteran is a 
veteran for VA purposes of compensation and benefits.

Discussion

The Veteran seeks service connection for PTSD.  In substance, 
he contends that exposure to combat situations incident to 
his service during the Japanese invasion of the Philippine 
Islands has led to PTSD.

The Board observes at this juncture that the Veteran has 
limited his appeal specifically to the issue of his 
entitlement to service connection for PTSD.  See the 
Veteran's October 2001 statement, as well as his subsequent 
communications to VA.  Moreover, this case has been developed 
by the RO strictly on the basis of the Veteran's entitlement 
to service connection for PTSD. 

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, the record 
establishes that several medical professionals have diagnosed 
the Veteran with PTSD.  Thus, element (1) is satisfied.

With regard to Hickson element (2), medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury, § 3.304(f) requires 
more.  As noted, if the Veteran is a combat veteran or a 
former POW, his statements may be sufficient to establish 
that an in-service stressor occurred.  However, if the 
Veteran is not a combat veteran or a former POW, then the 
record must include credible supporting evidence that the 
claimed in-service stressor occurred.  The Board will first 
determine whether the record supports a finding that the 
Veteran was a POW for VA purposes.

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  VA will accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it. 38 
C.F.R. § 3.1(y).

In this case, the Veteran essentially contends that he 
surrendered to the Japanese forces on April 9, 1942, and was 
held as a POW until April 13, 1942.  See Veteran's October 
2001 statement.  In support of this contention, the Veteran 
has submitted an Affidavit for Philippine Army Personnel, in 
which he affirmed that he was a POW from April 9, 1942 to 
April 15, 1942.  In addition, he has submitted the affidavits 
of F.M. and J.C., both of whom state that they were in POW 
status with the Veteran.  J.C. stated that he was with the 
Veteran until the Veteran escaped during the night of April 
10, 1942.  F.M. stated that he was with the Veteran until 
they escaped at an unstated time, but that they returned to 
their respective towns on about April 13, 1942.


A February 1989 Department of Army record states that from 
April 9, 1942, to April 13, 1942, the Veteran was in 
"alleged POW status, not supported."  Additionally, the 
record shows that the Veteran was not determined to be in a 
POW status.  Generally, a service department determination as 
to an individual's service shall be binding upon VA unless a 
reasonable basis exists for questioning it. See 38 C.F.R. 
§ 3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. 
Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  Here, the service department has determined that 
the Veteran was not in a POW status during the periods he was 
in the military. The Philippine document submitted by the 
Veteran was originally generated by the Veteran and does not 
provide a reasonable basis upon which to question the 
findings certified by the appropriate service department.  In 
addition, the affidavits of F.M. and J.C. are not 
sufficiently probative to provide a reasonable basis to 
question the service department findings.  Indeed, to some 
extent, they are inconsistent, and in a November 2002 RO 
memorandum in the record, it was noted that F.M. was also not 
certified to be POW by the service department.  As such, the 
probative value of this evidence supporting the Veteran's 
claim is simply overcome by the service department 
determination against it.  For those reasons, the Board finds 
that the Veteran is not a former POW for VA purposes.

The Board will next determine whether the Veteran is a combat 
veteran.  The Veteran contends that he was fighting the 
Japanese advance when he was captured.  See, for example, May 
2009 hearing transcript at page 9.  In addition, he testified 
that after he escaped and recovered from illness, he fought 
Japanese forces with Philippine guerillas.  See, for example, 
May 2009 hearing transcript at page 14.  However, in the 
August 1947 Affidavit for Philippine Army Personnel, the 
Veteran did not indicate he was awarded any combat citations 
or ribbons.  Service department records do not indicate he 
was a combat veteran.  Neither do service department records 
indicate that he served with guerilla forces; indeed, the 
February 1989 record indicates that his "alleged guerrilla 
service" was "not supported."  Finally, J.C.'s affidavit 
is silent regarding the Veteran's combat and guerrilla 
service, and F.M.'s affidavit only states that he was 
"aware" that the Veteran operated with guerrillas.  


In sum, the Board finds that there is no credible evidence 
that the Veteran was a combat veteran.  The Board observes 
that the Veteran has made numerous statements of his combat 
exploits.  However, the Court has held that contemporaneous 
evidence has greater probative value than history as reported 
by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 
(1994). The Court has also held that the Board may consider 
whether a veteran's personal interest may affect the 
credibility of testimony. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  In this case, the Veteran's first claim 
came more than 50 years after the claimed events and his 
first allegations of combat came at the same time in support 
of a claim for benefits.  For those reasons, the Board finds 
that the Veteran's statements are not credible and that the 
evidence of his participation in combat is insufficient.

Finally the Board has reviewed the entire record and has 
determined that there is no corroborative evidence of an in-
service stressor, particularly of a combat event.  Indeed, it 
appears from the service department records that the 
Veteran's contentions of service with guerrillas is not 
supported, and that F.M.'s statement was that he was aware 
that the Veteran was in hiding from the Japanese during a 
portion of the time the Veteran claims that he was serving 
with guerrillas.  In sum, the Board finds that there are no 
confirmed in-service stressors.

For those reasons, the Veteran's claim for entitlement to 
service connection for PTSD fail.

In passing, the Board notes that the Veteran has submitted 
numerous medical findings from medical doctors and mental 
health providers that his PTSD symptoms are related to his 
claimed combat and POW experiences.  However, the Board notes 
that 38 C.F.R. § 3.304(f) only allows for a medical 
professional to provide an opinion as to whether a stressor 
occurred when the stressor claimed involves a personal 
assault.  See also Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence).  In the present case, the 
Veteran has claimed combat-related stressors; thus, the 
examiners' opinions as to whether these events occurred 
cannot serve as "credible supporting evidence that the 
claimed in-service stressor occurred."  Id.

The Board finds that the criteria for the establishment of 
service connection for PTSD are not supported in the record.

Entitlement to service connection for residuals of dysentery.

Entitlement to service connection for malaria.

Entitlement to service connection for residuals of an ear 
rupture to include hearing loss.

Entitlement to service connection for arthritis.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

The relevant law and regulations for service connection in-
general has been stated above and will not be repeated here.

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn for each claim.

With regard to element (1), the Veteran testified that his 
dysentery ended in May 1942.  See May 2009 hearing transcript 
at page 16.  He testified that his last malaria attack was in 
1951.  See hearing transcript at page 15.  He testified that 
he has difficulty hearing and wears hearing aids provided by 
VA.  See hearing transcript at page 16.  Finally, he 
testified that he has arthritis in his knees and arms.  See 
hearing transcript at pages 17 and 18.  Medical records in 
evidence include September 2008 VA outpatient treatment 
records which indicate the Veteran had hearing aids provided 
by VA.  No findings were made regarding arthritis of the 
knees or arms, nor were findings made regarding residuals of 
dysentery or malaria.  A November 2001 letter from Dr. M.O. 
indicates that the Veteran was treated for swelling and pain 
in the legs, but no diagnosis of arthritis was provided.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case, there is no medical evidence which indicates 
that the Veteran has a current diagnosis of dysentery, 
malaria or arthritis.  Thus, the claims for service 
connection for those conditions fail for lack of evidence of 
Hickson element (1).  The evidence supporting a current 
diagnosis of a hearing condition is reflected in the VA 
treatment records.  For that reason, the Board finds that the 
evidence of a hearing loss is at least in equipoise.

With regard to element (2), the Board notes that the evidence 
of record includes a May 9, 1946, report of physical 
examination.  That record does not include evidence of 
complaints of or treatment for dysentery, malaria, arthritis 
or an ear rupture including hearing loss.  In fact, the 
medical history portion of that record simply states "neg."  
Moreover, the record indicates that the Veteran's hearing was 
normal.  The only evidence of any in-service ear rupture or 
hearing loss comes from the Veteran himself.  As above, the 
Board finds that the contemporary records are more probative 
than the Veteran's statements made more than 50 years after 
the fact and made in support of the current claim for 
benefits.  See Curry and Cartright, supra.  Moreover, the 
fact that the Veteran waited more than 50 years to make a 
claim tends to weigh against the probative weight of the 
Veteran's contentions.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  In sum, 
the Board finds that the record does not include credible 
evidence that the Veteran had dysentery, malaria, arthritis 
or an ear rupture including hearing loss during service.  The 
claims fail for lack of element (2).

In addition, as the Board has previously discussed, the 
Veteran has claimed he is a former POW and as such, is 
entitled to the presumption regarding dysentery that 
provides.  However, as discussed above, the Board has found 
that the Veteran is not a former POW for VA purposes.  Thus, 
he is entitled to no presumptive incurrence of dysentery or 
any residuals thereof.

For those reasons, the Board finds that the Veteran's claims 
for service connection for dysentery, malaria, an ear rupture 
to include hearing loss and arthritis are not warranted.












	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of dysentery 
is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for an ear rupture to 
include hearing loss is denied.

Entitlement to service connection for arthritis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


